fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date may employer number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_1 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top ofthis letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter rev catalog number 47632s fjj irs department of the treasury internal_revenue_service p o box cincinnati oh legend t individual u number v city w date x state y county z historical event dear date date employer id number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_50l a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational and operational tests under sec_50l c of the code no for the reasons stated below facts you were incorporated in x on w although you never filed for exempt status prior to your form_1 submission in our records indicate you have been operational as a self-declared sec_501 entity your articles of incorporation initially stated you were formed to promote and advance the economic growth and welfare of the citizens ofv andy in x before filing form_1023 you amended your purposes to indicate you are formed for solely charitable purposes including the production of festivals and other similar activities promoting the heritage growth and welfare of the citizens ofy neither your original articles oflncorporation nor the subsequent amendment provides any provision to insure that assets will be distributed for c purposes when you are dissolved your constitution indicates that your purpose is to present an annual masked parade followed by a ball act as a mardi gras society and operate as a nonprofit civic organization for the purpose of promoting and advancing letter rev catalog number 47630w the economic growth and welfare of y in x you are a membership_organization limited to u members each paying around dollar_figure annually among the committees that you designate per your bylaws is a dignitary committee this committee overseas the appointment of various positions within your organization including t queen of the pirates of the court and princesses ofthe court you also have a section ofyour bylaws specifically for costumes including what each costume should look like for each society member per form_1023 you list your primary activities as the promotion of cultural festivals in v for the benefit of citizens and visitors you also participate in other festivals in the northern part ofyour state festivals are planned organized and conducted by your members in conjunction with local_government these festivals include local school and band organizations and promote the historical and cultural aspects ofthe v area and southeastern us the festivals are also a destination for vacationers two of these festivals are conducted annually you state that through these festivals you are able to raise funds for donations to local children and school organizations festivals are free with live music parades fireworks and other family activities you also attempt to intertwine the festivals with sharing and preserving the history of local pirates or privateers notably your namesake who participated in a nearby battle this historical information is presented through your floats scripted performances and re-enactments you work with the local tourism council local_government and police to produce the events the festivals are advertised to attract out of town tourists copies of advertisements or materials used to promote the festivals were not provided in addition to the festivals you have two annual galas you indicate the primary emphasis of these is to share and preserve the history of local pirates and privateers your members and their guests are invited to attend per your website that surround the mardi gras celebration and to keep that spirit and tradition alive in y you promote your king and queen as well as your next fun filled festival your annual calendar consists of festivals balls parades and an annual meeting by enjoying the glamour spectacle and pageantry you are funded almost exclusively by membership dues your expenses consist of costs incurred to plan promote and conduct your events law sec_501 c of the internal_revenue_code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the internal_revenue_code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt letter rev catalog number 47630w sec_1_501_c_3_-1 states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to a state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or by a court to be used in a manner to best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 ofthe internal_revenue_code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in revrul_67_216 1967_2_cb_180 a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code the organization's activities and exhibits were planned and managed by or in collaboration with persons whose business it was to inform and instruct farmers and the general_public on agricultural matters ie home demonstration agents county agricultural agents and the resulting displays were designed to be instructive the presence at the fair of recreational features such as midway shows refreshment stands and a rodeo are incidental to the fair's overall educational purpose in revrul_68_224 1968_1_cb_262 a nonprofit organization that conducted an annual festival centered around regional customs and traditions was found to be qualified for exemption from federal income taxes under sec_501 of the internal_revenue_code the festival took place in an agricultural region where interest in horses and western traditions ran high and enjoyed the broad involvement of local citizens it typically featured a banquet or barbecue a parade made up of local organizations and floats depicting community history various contests relating to dress and costumes traditional of the area and a rodeo the revenue_ruling held that in carrying on these activities the organization provided recreation for the community and generally promoted civic betterments and social improvements revrul_77_111 describes two organizations promoting business activity one organization was formed to increase business patronage in a deteriorated area by providing information on shopping in the area and providing a telephone information service on transportation and accommodations another organization was formed to revive declining sales in a particular area and purchased land for the construction of a retail center neither organization qualified for exemption under sec_501 the overall thrust was to promote business rather than to accomplish exclusively 50l c objectives in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 c of the internal_revenue_code regardless of the number or importance of statutorily exempt purposes in the 76_tc_380 an organization operating a religious retreat facility did not qualify for exemption under sec_501 of the internal_revenue_code because it failed to show that the retreat facility was operated exclusively for religious purposes although the organization's mountain lodge offered guests religious recreational and social activities however none were regularly letter rev catalog number 47630w scheduled or required the court concluded that the organization had not met its burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreational and social activities at the lodge were only incidental to a religious purpose application of law you are not described in sec_501 ofthe internal_revenue_code because you are not organized and operated exclusively for exempt purposes according to sec_1_501_c_3_-1 you do not meet the organizational_test under sec_50l c because as stated in sec_1 c l b your assets are not dedicated upon dissolution for a sec_501 purpose you do not meet the operational_test under sec_501 because as stated in sec_1 50l c -l c l you are not operated for one or more sec_501 purposes namely you are operated for social and recreational purposes the fact that you make distributions of funds for charitable purposes does not override substantial non- sec_50l c purposes further the promotion of welfare for the local citizens through civic activities also does not serve exclusive sec_501 purposes although you provide public fairs and exhibitions you are not similar to the organization discussed in revrul_67_216 the organization in the ruling offered instructional or educational opportunities here any instructional or educational opportunities such as presentations of historical significance or value appear to be incidental to your overall social and recreational purposes rather it appears that your festivals are presented purely for recreational and entertainment value you are similar to the organization described in revrul_68_224 that organization conducted an annual festival centered around regional customs and traditions it typically featured a banquet or barbecue a parade made up of local organizations and floats depicting community history various contests relating to dress and costumes traditional of the area while you are similar to this organization it received exemption under sec_501 not 50l c as it provided recreation for the community and generally promoted civic betterments and social improvements similar to the organization in schoger you have not met your burden to clearly delineate any c purposes from non-501 c purposes you state that your festivals promote the cultural and historical significance of the area however your website and other supporting documents make no reference to any historical importance or meaning of your planned events instead you promote the fun filled aspects of your activities and lean more towards having social rather than charitable purposes combined with your other main activity the galas your conducting activities for historical and cultural501 c purposes are incidental to their true social non-501 c nature similar to revrul_77_111 promoting business interests in an area is normally not a c purpose when the overall goal is simply to promote the area increase tourism and benefit local business this does not serve sec_501 c purposes you have submitted no information to the contrary that this is a deteriorated or struggling area nor any information on the type of businesses being helped by the promotion of your festival the promotion you conduct for the area to benefit local businesses is not a sec_50l c purpose as noted in better business bureau the presence of a single nonexempt purpose if substantial will prevent an organization from being recognized for exemption under sec_501 ofthe code your social and recreational activities are substantial in nature thus you are precluded from being recognized under sec_501 letter rev catalog number 47630w your position you do not agree with our assessment that you are not operated exclusively for sec_501 purposes you indicated that the funds raised by your festivals are donated to local children and school organizations and added that your festivals have a dual educational and charitable purpose the festivals are open to the public and include sharing and preserving local history you promote your area as a family vacation destination which benefits the local businesses and supports the social welfare of the area our response to your position your educational and or charitable activities are incidental to your overall social and recreational purposes your contention that your festivals are educational in nature and charitable donation of funds is overshadowed by the recreational aspects and entertainment value of your activities you have not demonstrated how you educate the public about the local history or customs providing floats in a parade and dressing to depict the past pirate culture appears to only be a portion of the events that are clearly held for the purpose of entertaining the public you did not provide any information to lead to a conclusion that your galas and balls are anything other than social events conclusion you are not operated exclusively for exempt purposes under sec_501 but instead you are operated more than insubstantially for social and recreational purposes consequently you do not meet the operational_test under sec_501 either further you are not organized exclusively for exempt purposes and fail the organizational_test under sec_501 of the code thus you do not qualify for exemption under sec_501 contributions to you are not deductible under sec_170 of the code as you have only applied for exemption under sec_501 we have not considered whether or not you qualify for exemption under any other subsection lfyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
